We concur in the judgment in this case for the reason that the record shows that the charter of the appellant corporation, by which the property sought to be exempt is held, has for its object the "mutual benefit and social intercourse of its members." This is not a charitable purpose as that term is recognized in the cases. But for reasons given in our special concurrence in People v. Rockford Masonic Temple BuildingAss'n, post, p. 567, we do not concur in the argument of the opinion that the presence of a dining room, rest rooms and the like, tends to show that the primary use of the property is not charitable. *Page 534